



COURT OF APPEAL FOR ONTARIO

CITATION: Sagos v. Canada (Attorney
    General), 2020 ONCA 360

DATE: 20200608

DOCKET: C67723

Strathy C.J.O., Lauwers and van
    Rensburg JJ.A.

BETWEEN

Peter
    Sagos

Plaintiff (Appellant)

and

Attorney General of Canada and
    Ottawa Police Services Board

Defendants (Respondents)

Peter Sagos, in person

Kevin Palframan, for the respondent
    Attorney General of Canada

Mary Simms, for the respondent Ottawa
    Police Services Board

Heard by videoconference and released orally:
    June 4, 2020

On appeal from the judgment of Justice Robyn
    M. Ryan Bell of the Superior Court of Justice, dated October 2, 2019.

REASONS FOR DECISION

[1]

Mr. Sagos appeals the dismissal on summary
    judgment of his claims against the Attorney General of Canada and Ottawa Police
    Services Board (OPSB) alleging negligent investigation, harassment and other
    wrongs by the RCMP and OPSB.

[2]

Based on the evidence filed on the motion, the
    motion judge found there was no genuine issue requiring a trial in relation to
    either defendant and granted summary judgment dismissing the action with costs.

[3]

Mr. Sagos has provided us with no basis in
    evidence or law on which to interfere with the comprehensive and thorough
    reasons of the motion judge. The motion judge was entitled to weigh the
    evidence, evaluate credibility and draw reasonable inferences from the
    evidence. She did exactly that. The exercise of her fact-finding powers is
    entitled to deference.

[4]

We give no effect to the submissions Mr. Sagos
    sought to raise concerning the actions or inactions of his counsel.

[5]

The appeal is therefore dismissed, with costs to
    each respondent in the amount of $2,500, inclusive of taxes and disbursements.

G.R.
    Strathy C.J.O.

P.
    Lauwers J.A.

K.
    van Rensburg J.A.


